PER CURIAM.
At least one medical expert rendered a strong opinion, in the record, that the negligence of the health-care facility was a substantial factor contributing to the victim’s demise. It cannot be said, consequently, for the purpose of a summary judgment, that the defendant has demonstrated conclusively the nonexistence of a material dispute on the issue of proximate causation. Glotzer v. Moselle, 515 So.2d 375 (Fla. 4th DCA 1987); Sprague v. Coral Cadillac, Inc., 515 So.2d 376 (Fla. 4th DCA 1987); Fleischman v. Perez, 491 So.2d 1191 (Fla. 3d DCA 1986). A trial court may not weigh contradictory depositions or affidavits on matters of fact in entering a summary judgment.
REVERSED AND REMANDED.